Citation Nr: 0530990	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-32 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 27, 1945 to March 14, 1946.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2004 rating decision of the Department of the St. 
Petersburg Regional Office (RO) of the Department Veterans 
Affairs (VA).  The veteran's file is now in the jurisdiction 
of the Newark, New Jersey RO.  A Travel Board hearing was 
held before the undersigned in September 2005.  At the 
veteran's request at that hearing, the record has been held 
open for 60 days to afford him the opportunity to submit 
additional evidence.      


FINDINGS OF FACT

1.  It is not shown that the veteran served in combat.  

2.  It is not shown that the veteran was exposed to a non-
combat stressor event in service; when PTSD has been 
diagnosed, the diagnosis was based on unverified combat 
experiences reported by the veteran.  

3.  Hearing loss disability was not manifested in service, 
and it is not shown that the veteran currently has a hearing 
loss disability.

4.  Tinnitus was not manifested in service and it is not 
shown that the veteran currently has tinnitus.  




CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).
 
3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A September 2003 
letter (prior to the rating on appeal) informed him of what 
the evidence needed to show to substantiate his claims for 
service connection and asked him to provide specific details 
of the incident(s) that resulted in PTSD by filling out a 
PTSD questionnaire and by identifying any treatment he had 
received for PTSD.  It also explained that VA was responsible 
for obtaining relevant records held by any federal agency, 
including service records, VA medical records and records 
from other federal agencies, and that VA would make 
reasonable efforts to obtain records not in the custody of a 
federal agency but that it was ultimately his responsibility 
to make sure that VA received all requested records not in 
the possession of a federal agency.  The January 2004 rating 
decision and a June 2004 statement of the case (SOC) provided 
the text of applicable regulations and explained what the 
evidence showed and why the claims were denied.  Although 
full content-complying notice was not provided prior to the 
initial rating, the veteran has had ample opportunity to 
respond after full notice was provided, and he is not 
prejudiced by any notice timing defect.  

In conjunction with advising the veteran of what the evidence 
needed to show to substantiate his claims, the September 2003 
letter also specifically listed the types of evidence the 
veteran could submit to support his claims and then asked him 
to submit any such evidence.  This was equivalent to 
requesting that he submit any evidence in his possession 
pertaining to the claim.  No further notice is required.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and service personnel 
records that would show any combat operations, wounds in 
action, awards and decorations and official travel outside 
the U.S.   The veteran was also provided with a VA 
psychiatric examination in December 2003.   The RO asked the 
veteran to provide any pertinent information regarding 
stressor events in service.  The only alleged stressor event 
identified by the veteran occurred (based on his allegation) 
prior to his verified period of service between December 1945 
and March 1946.  While he alleges a prior period of service 
(with discharge at Iwo Jima in May 1945), Service Department 
records do not show such service.  Furthermore, documents in 
the record contraindicate that there was a prior period of 
service.  Consequently, an attempt to verify the alleged 
stressor event is not indicated.  
The Board has also considered whether a VA audiological 
evaluation is necessary for proper adjudication of the claims 
seeking service connection for hearing loss and tinnitus.  
[Such evaluation was scheduled, then cancelled.]  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the  Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  
Here, the evidence does not include competent evidence that 
the veteran has current hearing loss or tinnitus (or 
persistent or recurrent symptoms of such) or (more 
significantly) that he had such disabilities in service, or 
suffered any hearing loss or tinnitus related disease or 
injury in service.  Consequently, an examination is not 
necessary.   

VA has met its assistance obligations.  No further assistance 
is required.  The claimant is not prejudiced by the Board's 
proceeding with appellate review.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

II.  Factual Background

At the outset, it is noteworthy that the veteran has alleged 
a prior period of active service (from February to May 1945), 
alleged participating in the World War II landing on Iwo 
Jima, and alleged being separated from service at Iwo Jima in 
May 1945.  His PTSD service connection claim is based on 
those allegations.  The Service Department has not verified 
such service.  The Board finds that any more exhaustive 
attempt at verifying the alleged prior service would be an 
exercise in futility that unnecessarily taxes government 
resources.  Notably, as the Iwo Jima landings/battles took 
place in February 1945, by the veteran's allegations (that he 
entered service in 1945) and allowing for transport time, his 
participation in any battles on Iwo Jima would have 
necessarily been without the benefit of any training (a 
concept that is inconceivable).  Furthermore, documents in 
the record show that in 1945 the veteran was "treasurer 
soph. Class" (high school) and that ending on September 1, 
1945 he had spent 4 months working at a biscuit company.  
Service personnel records reveal that the veteran's service 
was limited to the United States and do not show any combat 
experience.  Service medical records do not reveal any 
hearing problems or tinnitus, any specific instance of 
acoustic trauma, or exposure to any significant stressor 
events.  On service entrance examination, hearing was 15/15 
bilaterally.   On February 1945 psychological evaluation, 
psychoneurosis anxiety that had pre-existed service was 
diagnosed.  The separation examination did not note any 
defects other than the psychoneurosis, anxiety.  The veteran 
was discharged due to unsuitability.  

On VA psychiatric examination in December 2003, the diagnosis 
was PTSD.  The veteran reported that his stressors in the 
military included seeing people killed by mortars and rockets 
and sustaining a concussion from an explosion during the 
beach landing at Iwo Jima.  The veteran's subjective symptoms 
included nightmares, hypervigilance and an exaggerated 
startle response to loud noises.  The examiner found that the 
veteran had symptoms of PTSD and was somewhat isolative.  

On December 2003 general medical examination (apparently for 
nonservice-connected pension purposes), the veteran alleged a 
concussive injury (with eardrum perforation and hearing loss 
and tinnitus since) in service.  The examiner indicated that 
this would be addressed in detail on ENT evaluation.  The 
record shows that an audiological evaluation was scheduled, 
then cancelled.

At his September 2005 Board hearing, the veteran testified 
that his stressor event occurred during the landing at Iwo 
Jima when a shell blew his helmet off causing a concussion 
and a punctured eardrum.  As he had gotten older, he had 
started thinking about this incident more and more and would 
"crack up" every time he thought about it.  He indicated 
that the concussion, along with exposure to grenade and rifle 
fire had negatively affected his hearing to the point where 
he could only understand what another person was saying if he 
was looking at their face.  He also alleged that the 
concussion caused an intermittent tinnitus.  He indicated 
that hearing loss and tinnitus were diagnosed by a medical 
provider in Phillipsburg, New Jersey.  He testified that he 
had received no treatment for hearing loss or tinnitus, and 
that no physician had related his hearing loss or tinnitus to 
service.   

III.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

PTSD

At the outset the Board notes that the determination here is 
limited to the diagnostic entity of PTSD (rather than 
encompassing the broader entity(ies) of any and all 
psychiatric disability).  This restriction in scope of the 
determination is because that is the way the claim was 
characterized, when filed, and developed and addressed by the 
RO, when adjudicated.  If the Board decided on any broader 
characterization of the disability entity, it would raise due 
process concerns (as such matter was not adjudicated by the 
RO, or placed in dispute for appellate consideration).

PTSD was diagnosed on December 2003 VA psychiatric 
evaluation.  However, that in itself is insufficient to 
establish service connection for such disability.  What is 
also needed is credible evidence that an underlying stressor 
event in service actually occurred.  See 38 C.F.R. 
§ 3.304(f).  While the veteran contends that served in 
combat, participating in the landing at Iwo Jima, the record 
indicates that he was not yet serving in the military when 
the Iwo Jima landing took place.  [His allegation of a prior 
period of service is inconsistent with the record.]  
Consequently, the Board finds that the veteran did not engage 
in combat with the enemy.  Without a showing of combat 
service or that his alleged stressors are combat related, 
there must be corroborative supporting evidence that an 
alleged stressor event in service actually occurred.  See 
Cohen, supra.  

The veteran has not alleged any noncombat stressor event, and 
none is shown, or suggested, by the record.  Consequently, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran has PTSD based on a 
verified stressor event in service.  The criteria for 
establishing service connection for PTSD are not met, and the 
claim must be denied.

Hearing Loss

There is no medical evidence of record indicating that the 
veteran has a current hearing loss disability.  At the 
September 2005 Travel Board hearing the veteran requested 
that the record be held open for 60 days to afford him the 
opportunity to submit medical evidence that he has a hearing 
loss disability.  The abeyance period has now lapsed, and no 
such evidence has been submitted.  As noted, because the 
veteran has testified that he has not received treatment for 
hearing loss and that no physician has related his alleged 
hearing loss to an event in service, there is no basis for 
the Board to undertake assistance to the veteran in securing 
pertinent records. 

In the absence of evidence of current disability, there is no 
valid claim of service connection for hearing loss (See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)0, and the 
analysis of this claim need not proceed any further.  
However, there is also no evidence of record of hearing loss 
in service.  While the veteran may believe that he has 
hearing loss due to injury in service, as a layperson he is 
not competent to opine concerning medical diagnosis or 
etiology.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Without any medical evidence of current hearing 
loss disability or of hearing loss related/causing disease or 
injury in service, the preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.    
Tinnitus

There is likewise no competent evidence that the veteran now 
has tinnitus.  While he has voiced subjective complaints of 
such disability (and related it to a concussion sustained 
during landing on Iwo Jima), the record does not include a 
medical diagnosis of tinnitus (and contraindicates that the 
veteran sustained a concussion on Iwo Jima as alleged).  The 
veteran has not submitted supporting medical evidence during 
his requested period of abeyance; and for reasons discussed 
above regarding hearing loss, VA assistance in development of 
evidence is not indicated necessary.  As with the hearing 
loss disability claim, in the absence of evidence of current 
disability, there is no valid claim for service connection 
for tinnitus (See Brammer, supra), and the analysis of this 
claim need not proceed any further.  However, it is 
noteworthy that there is also no evidence of record of 
tinnitus in service or disease or injury in service to which 
tinnitus may be related.  While the veteran may believe that 
he has tinnitus resulting from concussion or noise trauma in 
service, as a layperson he is not competent to opine 
regarding medical diagnosis or etiology.  See Espiritu, 
supra.  Without a medical diagnosis of tinnitus or any 
evidence of a tinnitus-causing event in service, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.   


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


